 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RAY ANTONIO AZCARATE,                           Case No. 2:17-cv-02190-RFB-GWF
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Before the court are petitioner’s motion for discovery (ECF No. 19), respondents limited

18   opposition (ECF No. 20), and petitioner’s reply (ECF No. 21). Respondents do not oppose

19   petitioner’s request for a subpoena to obtain his case file from his prior counsel, William H.

20   Gamage. The court finds that petitioner has shown good cause for a subpoena to the Las Vegas

21   Metropolitan Police Department for the police reports and photographs relating to the arrest of

22   petitioner on August 10, 2004, at 3831 Royal Crest, Las Vegas, Nevada, for the assault or battery

23   of Stacey Jensen, also known as Stacey Cunha.

24          Also before the court is petitioner’s motion for leave to file exhibits under seal (ECF No.

25   16). The court agrees with petitioner that the pre-sentence investigation report and the two

26   competency evaluations contain confidential information. The court grants the motion.

27          IT THEREFORE IS ORDERED that that motion for discovery (ECF No. 19) is

28   GRANTED. Discovery shall be completed within sixty (60) days from the date on which this
                                                1
 1   Order is entered. Petitioner shall have thirty (30) days from the completion of discovery to file

 2   and serve any appropriate motion.

 3          IT FURTHER IS ORDERED that petitioner’s motion for leave to file exhibits under seal

 4   (ECF No. 16) is GRANTED.

 5          DATED: October 9, 2018.
 6                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
 7                                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
